DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/20 has been entered.

          Response to Arguments
                                                       Response: 35 U.S.C.  § 101
1.    Applicants argue:
“Applicant respectfully submits new claims 21-40 recite patent-eligible subject matter under 35 U.S.C. §101. In particular, the specifically-recited claim features cannot be summarily characterized as mental processes. At a minimum, the human mind is not capable of performing the recited features of claim 21, at least to “simulate behavior of the physical model using the constitutive models” using the human mind with pen and paper. The USPTO’s October 2019 Update on Subject Matter Eligibility (the “USPTO Guidance”) gives examples of limitations that can be performed by the human mind - such as “observations, evaluations, judgments, and opinions”. The recited features of claim 21 are not “observations, evaluations, judgments, and opinions”. At a minimum, simulation of a physical model using constitutive model cannot be practically performed in the human mind, and thus does not recite a “mental process”. (MPEP §2106.04(a)(2)(III)(A)). Applicant submits that the claimed features of new claim 21, including simulation of physical models is not within the “scope” of a mental process as defined according to current §101 jurisprudence and the USPTO guidelines on subject matter eligibility.

For example, new claim 21 recites “significantly more”, as the claim features recite improvements to the functioning of a computer, technology, or technical field. New claim 21 recites features of “mapping the different integration points to the same constitutive model configured to model material behavior of the different integration points the same, even though the computed histories of the driving variable of the different integration points are different” and to “simulate behavior of the physical model using the constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model.” The technical benefits of such claim features are described in paragraphs [0015]-[0017] of the originally-filed (Remarks: pages 1-2)

2.    Examiner Response:
The examiner respectfully disagrees.  With the newly claims added to the current application, the claims are still not eligible under 35 U.S.C. 101.  The claims still covers performance of the limitation in the mind or by pencil and paper.  The applicant argues that the claims improves the functioning of a computer, where the speed of computing a task is faster and there is a reduction of computational resources.  As stated in the Final office action dated 4/16/20, the functionality of the computer is not changing when executing the instructions (method steps) of the claim.  When the computer is executing these instructions, the amount of information that the computer is reading is less than what has been previously used for the calculations.  This means that the algorithm that the computer is reading is more efficient, where the computer is reading less information, but the functionality of the computer has not changed. 
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.

Claims 21 and 31
Regarding step 1, claims 21 and 31 is directed towards a method and medium, which is an eligible statutory category of invention under 101.
Claim 31
Regarding step 2A, prong 1, claim 31 recites “defining a physical model, wherein the physical model is partitioned into integration points and each integration defines an element of the physical model and is defined by material properties of the element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
“Claim 31 recites “determining an error tolerance and a driving variable for the physical model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “computing a history of the driving variable for each of the integration points”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “mapping the integration points to constitutive models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the 
Claim 31 recites “determining that different integration points have computed histories of the driving variable that are different, but within the error tolerance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “and mapping the different integration points to the same constitutive model configured to model material behavior of the differently integration points the same, even though the computed histories of the driving variable of the different integration points are different”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “and simulate behavior of the physical model using the constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, Also, the claim language of claim 31 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 21
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 31 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 21 recites the additional element of a processor and medium. The processor and medium can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and medium amounts no more than mere instructions to apply the exception using 

Claim 32
Dependent claim 32 recites “comprising determining the driving variable as a tensor variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 33
Dependent claim 33 recites “comprising determining multiple driving variables for the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 34
Dependent claim 34 recites “.wherein the driving variable represents deformation for a mechanical material constitutive model. “ Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 35

Claim 36
Dependent claim 36 recites “comprising determining the driving variable as a damage state variable.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 37
Dependent claim 37 recites “comprising determining the driving variable based on forces applied to the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 38
Dependent claim 38 recites “further comprising recomputing the history of the driving variable for each of the integration points for a different simulation of the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 


Claim 39
Dependent claim 39 recites “further comprising: storing the computed histories of the driving variable for each of the integration points; and accessing the stored computed histories of the driving variable for each of the integration points for use in a different simulation of the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 40
Dependent claim 40 recites “comprising defining the physical model by: selecting a line of symmetry for the physical model; and partitioning one side of the physical model divided by the line of symmetry into the integration points, but another side of the physical model divided by the line of symmetry.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 22-30, recite the same substantive limitations as claims 32-40 and are rejected using the same teachings.




Response: 35 U.S.C.  § 103
3.    Applicants argue:
“In particular, new claim 21 recites features of “mapping the different integration points to the same constitutive model configured to model material behavior of the different integration points the same, even though the computed histories of the driving variable of the different integration points are different” and to “simulate behavior of the physical model using the constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model.” In rejecting claims 1-20, the Office Action relied upon Goldberg to teach a previously recited feature to “map integration points”.
Goldberg, however, fails to teach or suggest at least the above-emphasized features of claim 21. For instance, Goldberg paragraph [0036] states, in part:
The history variables, which are passed through each time step, include the total strain, the inelastic strain for the polymer model (or the polymer matrix in each slice for the composite model), and the values of the state variables Z and alpha. By using the values of the history variables at the beginning of the time step, the material constants and the provided strain increments, the subroutine is able to compute the values of the stresses at the end of the time increment by using an incremental form of the polymer constitutive equations (and the 
(Emphasis added). As taught by Goldberg, the polymer constitutive equations are computed on history variables from previous time steps to compute polymer variables for the present time step. As such, Goldberg expressly teaches that different history variables will result in different modelins of the polymer, since such modeling via constitutive equations is incremented and computed using the history variables. Accordingly, Goldberg fails to teach or suggest mapping different integration points with different histories to the same constitutive model configured to model material behavior of the different integration points the same. Moreover, Goldberg necessarily fails to teach the feature wherein the material behavior of the different integration points (with the different histories and mapped to the same constitutive model) are modeled with identical behavior using the same constitutive model. As such, Goldberg fails to teach or suggest the mapping and simulating features recited in claim 21.
Based on at least the above, Applicant submits claim 21 is patentable over the cited prior art references. Claims 22-40 are also patentable for consistent reasons. Thus, Applicant submits claims 21-40 are in condition for allowance and such action is respectfully requested.” (Remarks: pages 2-3)

4.    Examiner Response:


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the same constitutive model" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the same constitutive model" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 21 and 31
Regarding step 1, claims 21 and 31 is directed towards a method and medium, which is an eligible statutory category of invention under 101.
Claim 31
Regarding step 2A, prong 1, claim 31 recites “defining a physical model, wherein the physical model is partitioned into integration points and each integration defines an element of the physical model and is defined by material properties of the element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
“Claim 31 recites “determining an error tolerance and a driving variable for the physical model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 31 recites “mapping the integration points to constitutive models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “determining that different integration points have computed histories of the driving variable that are different, but within the error tolerance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “and mapping the different integration points to the same constitutive model configured to model material behavior of the differently integration points the same, even though the computed histories of the driving variable of the different integration points are different”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “and simulate behavior of the physical model using the constitutive models, wherein the material behavior of the different integration points mapped to the same 
Regarding step 2A, prong 2, Also, the claim language of claim 31 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 21
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 31 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 21 recites the additional element of a processor and medium. The processor and medium can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the 
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 32
Dependent claim 32 recites “comprising determining the driving variable as a tensor variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 33
Dependent claim 33 recites “comprising determining multiple driving variables for the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 34
Dependent claim 34 recites “.wherein the driving variable represents deformation for a mechanical material constitutive model. “ Under the broadest reasonable interpretation, this 
Claim 35
Dependent claim 35 recites “wherein the driving variable represents a temperature gradient for a thermal material constitutive model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 36
Dependent claim 36 recites “comprising determining the driving variable as a damage state variable.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 37
Dependent claim 37 recites “comprising determining the driving variable based on forces applied to the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 38


Claim 39
Dependent claim 39 recites “further comprising: storing the computed histories of the driving variable for each of the integration points; and accessing the stored computed histories of the driving variable for each of the integration points for use in a different simulation of the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 40
Dependent claim 40 recites “comprising defining the physical model by: selecting a line of symmetry for the physical model; and partitioning one side of the physical model divided by the line of symmetry into the integration points, but another side of the physical model divided by the line of symmetry.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 22-30, recite the same substantive limitations as claims 32-40 and are rejected using the same teachings.
Claims 21-40 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosse et al. (U.S. PGPub 2007/0100565) in view of Goldberg et al. (U.S. PGPub 2010/0299112) in further view of Ghaboussi et al. (U.S. PGPub 2003/0216894).

With respect to claim 21, Gosse et al. discloses “A non-transitory computer-readable medium comprising computer executable instructions” as [Gosse et al. (paragraph [0040], Fig. 2)];
“define a physical model” as [Gosse et al. (paragraph [0043] –[0044], Fig. 2)];
While Gosse et al. teaches defining a physical model, Gosse et al. does not explicitly disclose “wherein the physical model is partitioned into integration points and each integration defines an element of the physical model and is defined by material properties of the element; and a driving variable for the physical model; compute a history of the driving variable for each of the integration points; map the integration points to constitutive models; and mapping the different integration points to the same constitutive model configured to model material behavior of the differently integration points the same, even though the computed histories of the driving variable of the different integration points are different;  and simulate behavior of the physical model using the constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model.”
Goldberg et al. discloses “wherein the physical model is partitioned into integration points and each integration defines an element of the physical model and is defined by material properties of the element as [Goldberg et al. (paragraph [0035], paragraph [0049])];
“and a driving variable for the physical model” as [Goldberg et al. (paragraph [0036])];
“compute a history of the driving variable for each of the integration points” as [Goldberg et al. (paragraph [0036])] Examiner’s interpretation: Using the values of the history variables at the beginning of each time step, demonstrates that the history variables were computed.  Also, 
“map the integration points to constitutive models” as [Goldberg et al. (paragraph [0036])];
“and mapping the different integration points to the same constitutive model configured to model material behavior of the differently integration points the same, even though the computed histories of the driving variable of the different integration points are different” as [Goldberg et al. (paragraph [0036])];
“and simulate behavior of the physical model using the constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model.” as [Goldberg et al. (paragraph [0036] – [0037])]; 
Gosse et al. and Goldberg et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gosse et al. of analyzing a structural member with a predetermined load capacity by incorporating wherein the physical model is partitioned into integration points and each integration defines an element of the physical model and is defined by material properties of the element; and a driving variable for the physical model; compute a history of the driving variable for each of the integration points; map the integration points to constitutive models; and mapping the different integration points to the same constitutive model configured to model material behavior of the differently integration points the same, even though the computed histories of the driving variable of the different 
The motivation for doing so would have been because Goldberg et al. teaches that by analyzing the strain rate dependence in various materials, the ability to analyze the strain rate dependence for polymer composites can be accomplished (Goldberg et al. (paragraph [0004] –[0006]).
While the combination of Gosse et al. and Goldberg et al. teaches having a damage model that describes the damage to the material, Gosse et al. and Goldberg et al. do not explicitly disclose “determine an error tolerance; determining that different integration points have computed histories of the driving variable that are different, but within the error tolerance”
Ghaboussi et al. discloses “determine an error tolerance” as [Ghaboussi et al. (paragraph [0080], paragraph [0083])];
“determining that different integration points have computed histories of the driving variable that are different, but within the error tolerance” as [Ghaboussi et al. (paragraph [0078] – [0080], paragraph [0083])];
Gosse et al., Goldberg et al. and Ghaboussi et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gosse et al. and Goldberg et al. of having a damage model that describes the damage to the material by incorporating determine an error 
The motivation for doing so would have been because Ghaboussi et al. teaches that by modeling the behavior of a material, the ability to adjust models that are developed using laboratory and/or field testing can be accomplished (Ghaboussi et al. (paragraph [0010] –[0012]).

With respect to claim 22, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the mdium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to determine the driving variable as a tensor variable.” as [Goldberg et al. (paragraph [0024])];

With respect to claim 23, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to determine multiple driving variables for the physical model.” as [Goldberg et al. (paragraph [0023])] Examiner’s interpretation: The Examiner considers the state variables to be the driving variables, since the state variables has an effect on the polymer model when it’s being analyzed;

With respect to claim 26, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the medium of claim 21 above, and Gosse et al. further discloses “wherein the computer executable instructions cause the computing system to determine the driving variable as a damage state variable.” as [Gosse et al. (paragraph [0029)];

With respect to claim 27, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to determine the driving variable based on forces applied to the physical model.” as [Goldberg et al. (paragraph [0036])] Examiner’s interpretation: The Examiner considers the strain to be the forces, since the strain is applied to the physical model, where the physical model is analyzed;

With respect to claim 28, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions further cause the computing system to recompute the history of the driving variable for each of the integration points for a different simulation of the physical model.” as [Goldberg et al. (paragraph [0052])];

With respect to claim 29, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the method of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions further cause the computing system to: store the computed histories of the driving variable for each of the integration points; and access the stored computed histories of the driving variable for each of the integration points for use in a different simulation of the physical model.” as [Goldberg et al. (paragraph [0035] - [0036])];

With respect to claim 30, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to define the physical model by:
selecting a line of symmetry for the physical model; and partitioning one side of the physical model divided by the line of symmetry into the integration points, but another side of the physical model divided by the line of symmetry.” as [Goldberg et al. (paragraph [0030])];

With respect to claim 31-33 and 36-40, the claims recite the same substitutive limitations as claims 21-23 and 26-30 above and are rejected using the same teachings.

8.	Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosse et al. (U.S. PGPub 2007/0100565), Goldberg et al. (U.S. PGPub 2010/0299112), Ghaboussi et al. (U.S. PGPub 2003/0216894) in view of online reference A computational micromechanics constitutive model for the unloading behavior of paper, written by Ramasubramanian et al.

With respect to claim 24, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the medium of claim 21 above.
While the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. teaches having driving variables, Gosse et al., Goldberg et al. and Ghaboussi et al. do not explicitly disclose “wherein the driving variable represents deformation for a mechanical material constitutive model.”
st – 2nd paragraph, “While extensive work has been carried, etc.”)];
Gosse et al., Goldberg et al., Ghaboussi et al. and Ramasubramanian et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gosse et al., Goldberg et al. and Ghaboussi et al. of having driving variables for each integration points by incorporating wherein the driving variable represents deformation for a mechanical material constitutive model as taught by Ramasubramanian et al. for the purpose of analyzing the unloading behavior of paper.
The motivation for doing so would have been because Ramasubramanian et al. teaches that by using the finite element implementation of the incremental form of the asymptotic fiber and bond model together with the unloading algorithm, the ability to model complex geometries that are subject to loading and unloading can be accomplished (Ramasubramanian et al. (Pg. 7630, sec. 6 Summary and conclusions, 1st paragraph, “The asymptotic fiber and bond model, etc.”).

With respect to claim 25, the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. discloses the method of claim 21 above.
While the combination of Gosse et al., Goldberg et al. and Ghaboussi et al. teaches having driving variables, Gosse et al., Goldberg et al. and Ghaboussi et al. do not explicitly disclose “wherein the driving variable represents a temperature gradient for a thermal material constitutive model.”
st paragrpah “Bond would yield and the total, etc.”)];
Gosse et al., Goldberg et al., Ghaboussi et al. and Ramasubramanian et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gosse et al., Goldberg et al. and Ghaboussi et al. of having driving variables for each integration points by incorporating wherein the driving variable represents a temperature gradient for a thermal material constitutive model as taught by Ramasubramanian et al. for the purpose of analyzing the unloading behavior of paper.
The motivation for doing so would have been because Ramasubramanian et al. teaches that by using the finite element implementation of the incremental form of the asymptotic fiber and bond model together with the unloading algorithm, the ability to model complex geometries that are subject to loading and unloading can be accomplished (Ramasubramanian et al. (Pg. 7630, sec. 6 Summary and conclusions, 1st paragraph, “The asymptotic fiber and bond model, etc.”).

With respect to claim 34-35, the claims recite the same substitutive limitations as claims 24-25 above and are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Hallquist (U.S. PGPub 2013/0325417) is a method and system for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128